ClaRK, J\,
concurring. The administration of justice must be kept pure at its source. The evidence is set out in the record. The Court found thereon the following facts: 1. That the said respondent J. A. Gorham has attempted to corrupt and influence J. H. Brown, one of the jurors stvorn to try the said case, and has been guilty of conduct that tended to defeat, impair, impede and prejudice the rights and remedies of the plaintiff in the above-entitled suit. 2. That the respondent R. A. Ramsey has attempted to corrupt and in-*490Auence the juror B. C. Deaton, to tbe prejudice of tbe plaintiff, B. E. Long, administrator, in tbe above-entitled action, and bas been guilty of conduct tbat tended to defeat, impair and impede the rights and remedies of tbe said B. E. Long, administrator, plaintiff in tbe said suit. 3. Tbat tbe respondent J. H. Brown, one of tbe jurors sworn to try tbe said case, bas permitted bimself to be corrupted and influenced by tbe respondent J. A. Gorbam, to tbe prejudice of tbe plaintiff, B. F. Long, administrator, in said suit, and bas been guilty of conduct tbat tended to defeat, impair and impede tbe rights and remedies of tbe said B. F. Long, administrator, plaintiff in said suit, and the due and orderly course of justice.”
Tbe findings of fact, there being evidence, can not be reviewed on appeal. In re Deaton, 105 N. C., 59, and upon those facts tbe Judge could not do less than adjudge tbe respondents guilty.' Tbe sentence'of $50 fine and twenty days’ imprisonment each, for Gorbam and Ramsey, tbe most guilty parties, and of $50 fine without imprisonment for Brown, were moderate sentences for an offense which, 'if unchecked, would overthrow and make contemptible the administration of justice.
The besetting sin of Courts is to go beyond their jurisdiction and supervise tbe action of the other departments, and the Courts should strive against tbat tendency. But, on tbe other band, tbe judiciary should be firm and prompt to maintain and defend tbe exercise of their own prerogative and authority from tbe invasion of tbe other departments. Suum cuique. Let each department keep within its own limits.
The Constitution, Article IV, section 12, provides: “The General Assembly shall have no power to deprive the judicial department of any power or jurisdiction which rightfully pertains to it as a co-ordinate department of tbe government.” If tbe General Assembly bad expressly enacted that such acts *491as are here found to bave been committed by tbe respondents, could not be punished by tbe Courts, it would bave been a nullity as an attempt to deprive tbe judiciary of a power wbicb bas belonged to it from tbe remotest antiquity, and wbicb bas never been denied to any other Court, and wbicb is an inherent power necessary to tbe very existence of any authority in tbe Courts. If tbe moment a juror passes out of tbe court-room, hired lobbyists in tbe pay of powerful and wealthy suitors can take them in charge, suborn them, bribe them, sleep with them, treat them and snap their fingers with- impunity at tbe Court, then indeed tbe judiciary' is worse than “exhausted.” It will not avail that tbe parties can be tried for “embracery” at tbe next term, if all tbe Judge can do is to make a mistrial. Tbe injury is done, and tbe contempt of the Court most fully shown by preventing a trial at this term. Tbe contempt could not be more direct or palpable if a band of armed men bad followed tbe jury to tbe court-house with threats of violence if their verdict was unfavorable, and bad stood just outside tbe door to execute punishement if disappointed. It is equally a contempt of Court whether a man meets a juror just outside tbe court-room with a bribe or a bludgeon in bis band. If tbe Court can not prevent either because not done within tbe court-room, tbe administration of justice is no longer free. Tbe independence of tbe judiciary no longer exists. If a juror can with impunity be bribed or bullied on this trial, tbe same thing can be done when these respondents are on trial for embracery at another term. If jury lobbyists or “law-agents” can with impunity tamper with this verdict, they can with that. It can not be justly imputed to any General Assembly that they passed an act intended or so worded as to justly mean that tbe administration of justice can be “defeated, impaired and impeded.” Were it possible that such an act bad been passed, it would be our duty to declare it unconstitutional, and with *492as great reason as tbe Court bas ever done so in any case. If tbe Court can seriously question tbe power of tbe Legislature, acting witbin its exclusive power of laying taxes, to tax an emigrant agent $25, it can surely call in question tbe construction of any act wbicb would deprive tbis department of its right to administer justice without being hindered, by bribery and fraud. It is clearly stated by Smith, C. J., In re Oldham, 89 N. C., 23, that an act having such effect would be invalid. But, as tbe Judge below held, tbe Legislature, not wishing to deprive tbis co-ordinate department of any just powers inherently necessary for tbe administration of justice, provided in section'656 of Tbe Code: “To sustain a proceeding as for contempt, tbe act complained of must have been such as tended to defeat, impair, impede or prejudice tbe rights or remedies of a party to an action then pending in Court,” and Tbe Code, section 654 (3) recognizes tbe power to punish as for contempt, among others, all persons guilty of “unlawful interference with, tbe proceedings in any action.” Tbis legislative construction fits tbis case as a glove does tbe band. That tbe power to punish for contempt is not restricted to those acts committed in view of tbe Court is further recognized by section 653 of Tbe Code, wbicb provides : “Whenever the contempt shall not have been committed in tbe immediate presence of the Court, or so near as to interrupt its business,” notice shall issue to tbe defendant.
In Rapalje on Contempt, section 1, it is said: “The better opinion seems to be that legislative bodies have not power to limit or regulate tbe inherent powers of Courts to punish for contempt. Tbis power being necessary to tbe very existence of the Court, as such, tbe legislature has no power to take it away or hamper its free exercise. This is undoubtedly true in tbe case of a Court created by tbe Constitution. Such a Court can go beyond tbe statute in order to preserve and enforce its constitutional powers, by treating as contempts *493acts which may clearly invade them. On the other hand, the Circuit and District Courts of the United States, being the creatures of Congress, their powers and duties depend upon the act calling them, into existence and subsequent acts extending or limiting their jurisdiction are valid. A statute which limits the amount of the fine or the term of imprisonment which the Courts may impose, does not deprive them of their power to enforce affirmatively their orders, or to enforce any decree.” This inherent power applies to Superior Courts, Eapalje Contempt, sec. 1, and does not at common law inhere in inferior courts. Ibid, sec. 4. As to them, the power to punish for contempt is statutory.
In Rhyne v. Lipscombe, 122 N. C., 650, and many decisions following, it is held that an act of the Legislature depriving the Superior Court of its recognized power to review the Courts below was unconstitutional as depriving it of its inherent power and position. A fortiori would this act be unconstitutional if it is construed to deprive the Superior Court of its inherent power to punish such acts as those which directly, not constructively, “defeat, impair and impede” the administration of justice in that Court.
The respondents can not purge themselves in a case of this kind. That is admissible only “where the intention is the gravamen of the offense.” The intention here is not to be considered, for it is the acts of the appellants which constitute the contempt.